Citation Nr: 1126986	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death.  The appellant is the Veteran's surviving spouse.
 

FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange or other herbicide agent.

2. The Veteran's death in November 2004 was due to metastatic squamous cell carcinoma of the tongue.

3. At the time of the Veteran's death, service connection was in effect for shell fragment wound scars involving the face and forehead, and the left forearm, each rated as 0 percent disabling, effective from April 11, 1973.  

4. The disabilities for which service connection was in effect during the Veteran's lifetime did not cause or worsen his fatal metastatic squamous cell carcinoma of the tongue, nor did they otherwise play a material causal role in the Veteran's death.

5. The preponderance of the competent evidence shows that the Veteran's fatal metastatic squamous cell carcinoma of the tongue was not present during service or for many years afterward, and was not etiologically related to his military service, including exposure to Agent Orange.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the appellant in November 2005 and January 2008 that fully addressed the notice elements, and the November 2005 letter was sent prior to the initial RO decision in this matter.  These letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  In addition, the January 2008 letter informed the appellant of the conditions for which the Veteran was service-connected, and provided an explanation of the evidence and information required to substantiate her Dependency and Indemnity Compensation (DIC) claim based on both a previously service-connected condition, and on a condition not yet service-connected in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board notes that the appellant was not provided with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In that regard, disability ratings are not applicable DIC claims, and because no effective date is to be assigned in light of the Board's decision herein, any notice failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the appellant has not demonstrated any error in VCAA notice, and, therefore, the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the appellant.  

The Board also finds VA has satisfied its duty to assist the appellant in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran.  In addition, the Board has obtained an independent medical opinion (IME) in this matter.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the IME opinion obtained in this case is adequate as it was conducted by an independent specialist in oncology; was predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; and provides a clear medical opinion based on relevant medical research, the oncologist's experience, and the evidence of record.  The IME opinion included reasons and bases for that opinion and considers the statements provided in a private medical opinion by Dr. Adams.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  It appears that all obtainable evidence identified by the appellant, relative to her claim, has been obtained and associated with the claims folder, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

The Veteran's DD Form 214 showed that he was an infantryman in service, and received awards including the Vietnam Campaign Medal, Vietnam Service Medal, Combat Infantryman Badge, and a Purple Heart (2nd Oak Leaf Cluster).  

The record reflects the Veteran sustained multiple shell fragment wounds while serving in Vietnam.  Following separation from service, in May 1973, service connection was established for shrapnel fragment wounds scars of the face and forehead and the left forearm, and a 0 percent disability rating was assigned, effective from April 1973.  

Private treatment records as well as summaries from the Veteran's treating physician prior to his death, Dr. George Adams (Physician and Chair of a Department of Otolaryngology), showed that in October 2003 the Veteran was referred for an otolaryngological evaluation of a tongue mass.  He had reported a two month history of left sided tongue pain and odynophagia.  The tongue mass was noted to be initially appreciated during a routine gingivitis evaluation by the Veteran's regular dentist.  He was then referred for a left lateral tongue biopsy, in October 2003, which revealed the presence of invasive squamous cell carcinoma.  The assessment was advanced squamous cell carcinoma of the left lateral tongue, with possible pulmonary metastasis.  He underwent surgery and radiation, but in August of 2004 developed a rapidly growing right neck mass, and was found to have metastatic squamous cell carcinoma of the right neck.  He underwent additional surgery, and biopsies revealed squamous cell carcinoma of the left lateral pharyngeal wall.  The Veteran was referred to medical oncology, and a feeding tube was placed, as he had lost 30 pounds since his radiation treatment in February 2004.  Thereafter, new scans were obtained and were suspicious for new disease in the left pharyngeal wall.  In October 2004, the left pharyngeal wall was resected and a biopsy showed recurrent squamous cell carcinoma.  

According to the official Death Certificate, the Veteran died in November 2004 and the cause of death was listed as metastatic squamous cell carcinoma of the tongue.  

In January 2006, Dr. Adams provided a summary report of the care provided to the Veteran at the University of Minnesota Head and Neck Oncology Program.  Dr. Adams indicated the Veteran had difficulty with his urinary tract immediately prior to his death, and that his death was a combination of urinary tract infection that took hold due to the emaciated state of his body related to the status of his cancer.

In another letter, received in January 2006, Dr. Adams indicated that the disease progression of the Veteran's tongue cancer was aggressive and persistent in character, which he found to be "suspicious and concerning."  Dr. Adams stated that the nature of the Veteran's disease, along with the Veteran's history of overseas service, raised the question of unexpected exposure during the Veteran's service enlistment.  Dr. Adams felt that the combination of the above-referenced factors strongly raised the suspicion for other factors [related to the Veteran's tongue cancer], one of which Dr. Adams indicated was Agent Orange. 

An April 2011 independent medical expert (IME) opinion was provided by a specialist in oncology from the UMASS Memorial Medical Center.  The IME was asked to review the entire record and provide an opinion as to whether it was at least as likely as not that the Veteran's exposure to Agent Orange or another herbicide agent during his period of service caused or contributed substantially or materially to cause his development of metastatic squamous cell carcinoma of the tongue.  Based on a review of the record, the IME indicated that the Veteran presented at age 56 with Stage III cancer of the oropharynx (base of tongue and floor of mouth), and gave a history of heavy smoking and drinking, which were noted to be well recognized risk factors for head and neck cancer.  The IME noted that despite radical surgery and post-op radiation, the Veteran succumbed to his advanced tumor 13 months after diagnosis, and indicated that this was consistent with the general expectation of survival for Stage III cancer of the base of the tongue, which was 50 percent.  With regard to the contribution of Agent Orange, Dr. Adams indicated that it was clear that head and neck cancer were not included in the malignancies that the Institute of Medicine identified in their epidemiologic study relating herbicide exposure to malignant disease.  The IME opined, as a radiation oncologist who had seen many such cases [as the Veteran's], that the Veteran's principle exposures causing his disease were his smoking and drinking.  Dr. Adams opined, with a reasonable degree of medical certainty, that the Veteran's exposure to Agent Orange played no role in the development of his disease.  

III. Analysis

To prevail on the issue of entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Certain chronic disabilities, such malignant tumors, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With regard to disabilities an appellant attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The Board notes that the specified diseases do not include squamous cell carcinoma of the tongue.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  Notwithstanding the foregoing discussion regarding presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which develops years later.  Id.

The appellant herein seeks service connection for the cause of the Veteran's death, based on a theory that his metastatic squamous cell carcinoma of the tongue developed as a result of his exposure to Agent Orange during his period of service in Vietnam.  

Service records confirm the Veteran had active service from July 1967 to July 1969; and received a Vietnam Service Medal, Vietnam Campaign Medal, Combat Infantryman Badge and Purple Heart.  Given this evidence, it is presumed that the Veteran was in fact exposed to an herbicide agent during his period of service.  38 CFR § 3.307(a)(6)(iii) .  

The record reflects that the Veteran died in November 2004 due to metastatic squamous cell carcinoma of the tongue, but that the fatal carcinoma was first diagnosed in October 2003; there is no earlier medical evidence of this disability.  In support of her claim, the appellant submitted an opinion from the Veteran's treating physician, Dr. Adams.  Thereafter, the appellant requested, and the Board obtained, an IME opinion as to whether the Veteran's exposure to Agent Orange or another herbicide agent during his period of service caused or contributed to the development of metastatic squamous cell carcinoma of the tongue.  

The Court has held that, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the April 2011 IME opinion provides the most probative evidence of record with respect to the Veteran's diagnosed cause of death and the etiology of such.  The medical evidence discussed by the IME was factually accurate, and the IME provided a clear opinion, based on the pertinent medical literature, as to the probable etiology of the Veteran's metastatic squamous cell carcinoma of the tongue.  The IME provided sound reasoning for the conclusions made, and also considered the statements from the Veteran's private treating physician Dr. Adams.  In concluding, the IME opined, that the Veteran's principle exposures causing his disease were his smoking and drinking, and that his exposure to Agent Orange played no role in the development of his disease.  

In light of the foregoing, the Board that finds that the IME opinion is of much greater probative value than Dr. Adam's in addressing the etiology of the Veteran's cause of death.  In addressing whether the Veteran's exposure to Agent Orange during service caused or contributed substantially or materially to the Veteran's development of metastatic squamous cell carcinoma of the tongue, the IME's opinion is clear and definitive, and is supported by a review of the relevant medical evidence and medical literature on the issue.  The Board concludes that this IME opinion outweighs Dr. Adam's opinion, which simply indicated that the disease progression of the Veteran's tongue cancer was aggressive and persistent in character, and that the nature of the disease, along with the Veteran's history of overseas service, raised the question of unexpected exposure during service, and that the combination of these factors strongly raised the suspicion for other factors [related to the Veteran's tongue cancer], one of which was Agent Orange. 

Based on the April 2011 IME opinion, the Board finds that the Veteran's cause of death, identified as metastatic squamous cell carcinoma of the tongue, was not incurred in service, and is not etiologically related to herbicide exposure in service.  In making this determination, the Board has considered statements made by the appellant in support of her claim.  In this regard, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in the present case, the Board finds that determinative issue on appeal is one of medical causation; thus, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Espiritu v. Derwinski, supra.  In light of the competent medical evidence on the issue of causation presented in the IME opinion discussed above, the Board finds that the appellant's assertions in that respect are of little probative value.

The Board must therefore conclude that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board is sympathetic to the appellant's loss of her husband, but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


